DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the conveyance unit (corresponding to 66 in the instant disclosure), the guide unit (corresponding to 71 in the instant disclosure), and the discharging unit (corresponding to 90 in the instant disclosure) in claims 1 and 9. 
Note that the receiving unit is considered to be further defined by structural elements sufficient for performing the claimed function and therefore is not interpreted under 35 U.S.C. 112(f).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the sheet bundle discharging apparatus wherein the receiving unit receives the spine at the first position, wherein the receiving unit rotates from the first position to the second position to place the sheet bundle on the discharging unit, and wherein a friction coefficient between the sheet bundle and the third surface in a direction away from the first surface on the third surface is larger than a friction coefficient between the first surface and the sheet bundle in combination as claimed in claim 1. Claims 2-8 depend from claim 1.
The prior art of record and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the sheet bundle discharging apparatus wherein the receiving unit receives the spine at the first position, wherein the receiving unit rotates from the first position to the second position to place the sheet bundle on the discharging unit, and wherein a friction coefficient between the sheet bundle and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hasegawa et al. (8,231,321) teaches a sheet bundle discharging apparatus including a receiving unit (61), that receives the spine at a first position (figures 16 and 19A) and rotates from the first position (figure 19A) to the second position (figure 19B) to place the sheet bundle on the discharging unit (62); however, Hasegawa et al. does not teach or suggest a friction coefficient between the sheet bundle and the third surface in a direction away from the first surface on the third surface is larger than a friction coefficient between the first surface or the second surface and the sheet bundle as claimed.
Tas et al. (US PGPub 2013/0213766 A1) teaches a sheet bundle discharging apparatus including a receiving unit (figure 1) that receives the spine at a first position (from 22 and 25) and rotates from the first position to the second position (the second position where it is fed out by 51; see figure 1); however Tas et al. does not teach or 
Moesli et al. (US PGPub 2014/0360839) teaches a sheet bundle discharging apparatus including rotating a book bundle and feeding it onto a discharging unit (17), where friction of the sides are such that feeding of the bundle is possible (see figures 5a-6b); however, Moesli et al. does not teach or suggest a friction coefficient between the sheet bundle and the third surface in a direction away from the first surface on the third surface is larger than a friction coefficient between the first surface or the second surface and the sheet bundle as claimed.
McFarland et al. (US PGPub 2011/0054672 A1) teaches a sheet bundle discharging apparatus including a receiving unit that receives the spine at a first position (from 60 in figure 9) and rotates from the first position to a second position (to feed to 70 in figure 9), and where the friction of 94 is arranged such that the bundle is fed into position without bouncing back or springing back at the end stop (paragraph [0074]); however, McFarland et al. does not teach or suggest a friction coefficient between the sheet bundle and the third surface in a direction away from the first surface on the third surface is larger than a friction coefficient between the first surface or the second surface and the sheet bundle as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853